Citation Nr: 1612121	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  12-12 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2016.  A transcript of this hearing is of record.

For the reasons detailed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes the Veteran competently testified at his January 2016 hearing that he was treated for low back problems at VA medical facilities in California in the early 1970s, shortly after his separation from service.  See Transcript p. 13.  He also indicated treatment at the Phoenix, Arizona, VA medical facility in the mid-1970s; as well as treatment at the San Diego VA clinic during the 1979 to 1982 period.  Id. at pp. 16-17, 21-22.  However, no such records appear to be on file.  The United States Court of Appeals for Veterans Claims (Court) has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2); see also Sullivan v. McDonald, No. 2015-7076, 2016 WL 877961 (Fed. Cir. Mar. 8, 2016)..  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

In addition, the Board notes the Veteran essentially reports that he developed recurrent back problems as a result of injuries sustained as a result of in-service aircraft accidents, and provided details thereof to include at his January 2016 hearing.  His account of these accidents appears credible and consistent with the fact his military occupational specialty (MOS) was that of a helicopter pilot.  Further, the RO has already acknowledged the Veteran's service records/flight logs confirm he was involved in an aircraft accident in December 1966.  His spouse also provided supporting testimony corroborating the fact he has had recurrent low back problems following his separation from service.  

Despite the foregoing, the Board observes the Veteran's service treatment records contain no entries showing a diagnosis of or treatment for a chronic low back disorder.  Further, his spine was consistently evaluated as normal on service examinations to include his 1969 separation examination.  Further, at this time, the first competent medical evidence of a chronic low back disorder in the post-service records appears to be years after his separation from service.

In view of the foregoing, the Board finds that competent medical evidence is required to determine the nature and etiology of the Veteran's low back disorder.  Therefore, a remand is also required to accord the Veteran a competent medical examination for this purpose.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for low back problems since his separation from service.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records to include at the California and Arizona medical facilities indicated by the Veteran at his January 2016 hearing.  See Transcript pp. 13, pp. 16-17, 21-22.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service e.g., back symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his current low back disorder.  

For any chronic low back disorder found to be present, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of the Veteran's active service.  Such opinion should reflect consideration of the Veteran's competent account of in-service back injury from aircraft accident, as well as the fact that such account has been deemed credible by the Board.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  Then readjudicate the appeal.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the April 2012 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

